Title: From George Washington to Benjamin Lincoln, 3 July 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir,
                     Head Quarters July 3d 1782
                  
                  I have to acknowledge the receipt of your Several Letters of the 18th 19th 23d 26th and 28th Inst.—Your Passport to Dr Smith of the British Hospital to go to New York is agreable to me.
                  Upon consideration of General Greens plan, I think it the best that can be adopted, for the Troops South of Jersey—but I would not have it extend to the Regiments North of Pensilvania, while they remain so respectable as they are at present.
                  The non-appointment of a Judge Advocate is Extremely injurious to service—And if the Adjutant Generals Department is not fixed or without further delay, we shall have no person to discharge that duty—(It being now done by Courtesy) and the whole army will be in confusion.
                  Colo. Cortlandt informs me that by a late resolve of Congress only Ten Lieuts. are to be continued in each Regiment, by which he shall loose three good Subalterns and asks if they cannot be retained doing the duty of three Ensigns which are vacant.  The Official information of this Resolve not having been yet transmitted me, I could only direct him to defer doing any thing in the Matter for the present—There is scarce a Regiment in Service but what is very difficient of Ensigns, had not the Lieutenants which are intended by Congress to be deranged, better continue in lieu of new appointed ones?  the expence will be much less considering they are to go out on half pay—besides it is an irksome and disagreable business to derange the Lieutenants, and it is equally difficult to procure Ensigns, unless they are taken from the Serjeants, which rarely succeeds, a little time, & they will be reduced by Deaths & resignations (if no more promotions take place) below the number pointed out by the resolve without discharging any—the very act of doing which hurts even the Man who would otherwise have resigned.
                  
               